Citation Nr: 1605992	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  15-35 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cubital tunnel syndrome and/or carpal tunnel syndrome, right upper extremity.

2.  Entitlement to an increased rating for mood disorder, currently rated at 10 percent.

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2007 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2013 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the January 2013 rating decision, the RO continued a 10 percent rating for the Veteran's service-connected mood disorder.  In the October 2015 rating decision, the RO denied service connection for cubital tunnel syndrome and/or carpal tunnel syndrome, right upper extremity.

The issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for right biceps tendonitis and the issue of entitlement to service connection for bipolar disorder secondary to mood disorder have been raised by the record in May 2015 and July 2015 claim forms, respectively, but they have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue pertaining to cubital tunnel syndrome and/or carpal tunnel syndrome of the right upper extremity, the RO denied service connection in the October 2015 rating decision.  On a standard notice of disagreement (NOD) form received in October 2015, the Veteran disagreed with the October 2015 rating decision.  To date, no statement of the case (SOC) has been furnished regarding that issue.  The issuance of an SOC is required regarding service connection for cubital tunnel syndrome and/or carpal tunnel syndrome of the right upper extremity, and the Board has jurisdiction solely to remand that issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Similarly, regarding the Veteran's service-connected mood disorder, the RO continued a 10 percent rating in the January 2013 rating decision.  In a statement received in February 2013, the Veteran stated that he disagreed with that decision, and thus, a timely NOD was received.  To date, no SOC has been furnished regarding the issue concerning an increased rating for mood disorder, addressed in the January 2013 rating decision.  The issuance of an SOC is required regarding an increased rating for the service-connected mood disorder, and the Board has jurisdiction solely to remand that issue for such an action.  See Manlincon, 12 Vet. App. at 40-41.

Accordingly, the case is REMANDED for the following action:

Prepare an SOC addressing the issues of service connection for cubital tunnel syndrome and/or carpal tunnel syndrome of the right upper extremity and an increased rating for mood disorder.  This action is required unless the matters are resolved by granting the benefits sought by the Veteran or by the Veteran's withdrawal of the NODs.  If, and only if, a timely substantive appeal is filed, should these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

